Exhibit 10.1




 

 

AGREEMENT AND PLAN

 

of

 

MERGER

 

by and among

 

ETHOS ENVIRONMENTAL, INC.,

 

a Nevada corporation

 

ETHOS MERGER SUB, INC.,

 

a Nevada corporation

AND

 

AL GLOBAL CORPORATION d/b/a/YOUNGEVITY,

 

a California corporation

 

 





--------------------------------------------------------------------------------




AGREEMENT AND PLAN OF MERGER AND REORGANIZATION




THIS AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”) is made
and entered into as of _____________, 2009, by and among Ethos Environmental,
Inc., a Nevada corporation (“Ethos”); Ethos Merger Sub, Inc., a Nevada
corporation and wholly owned subsidiary of Ethos (“Merger Sub”); and AL Global
Corporation (d/b/a Youngevity), a California corporation (the “Company”).
Certain capitalized terms used in this Agreement are defined in Exhibit A. For
purposes of this Agreement, reference to the “Company” shall include each
Subsidiary of the Company unless the context requires otherwise.




RECITALS




A. 

Ethos and the Company intend to enter into a business combination transaction
pursuant to which Merger Sub will merge with and into the Company (the “Merger”)
in accordance with and subject to the terms of this Agreement and the Nevada
Revised Statutes (the “NRS”).




B. 

Ethos and the Company intend that the Merger qualify as a tax-free
reorganization within the meaning of Section 368 of the Code.




C. 

The board of directors of Ethos (i) has determined that the Merger is fair to,
and in the best interests of, Ethos and its stockholders, (ii) has approved this
Agreement, the Merger, the issuance of shares of Ethos Common Stock to the
stockholders of the Company pursuant to the terms of this Agreement, and the
other actions contemplated by this Agreement.




D. 

The board of directors of the Company (i) has unanimously determined that the
Merger is advisable and fair to, and in the best interests of, the Company and
its stockholders, (ii) has unanimously approved this Agreement, the Merger and
the other actions contemplated by this Agreement and has deemed this Agreement
advisable and (iii) has unanimously approved and determined to recommend the
adoption of this Agreement to the stockholders of the Company.




AGREEMENT




The Parties to this Agreement, intending to be legally bound, agree as follows:




1.

DESCRIPTION OF TRANSACTION




1.1

The Merger. Upon the terms and subject to the conditions set forth in this
Agreement, at the Effective Time (as defined in Section 1.3), Merger Sub shall
be merged with and into the Company, the separate existence of Merger Sub shall
cease, and the Company shall continue as the surviving corporation in the Merger
(the “Surviving Corporation”).




1.2

Effects of the Merger. The Merger shall have the effects set forth in this
Agreement and in the applicable provisions of the NRS. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time, all the
property, rights, privileges and powers of the Company and Merger Sub shall vest
in the Surviving Corporation, and all debts, liabilities and duties of the
Company and Merger Sub shall become the debts, liabilities and duties of the
Surviving Corporation.




1.3

Closing; Effective Time. Unless this Agreement is earlier terminated pursuant to
the provisions of Section 8 of this Agreement, and subject to the satisfaction
or waiver of the conditions set forth in Sections 5, 6 and 7 of this Agreement,
the consummation of the Merger (the “Closing”) shall take place on January 31,
2010, or as soon as practicable thereafter, at the offices of Carrillo Huettel,
LLP, at 3033 Fifth Avenue Suite 201, San Diego, CA 92103. The date on which the
Closing actually takes place is referred to as the “Closing Date.” At the
Closing, the Parties hereto shall cause the Merger to be consummated by
executing and filing with the Secretary of State of the State of Nevada Articles
of Merger with respect to the Merger, satisfying the applicable requirements of
the NRS and in a form reasonably acceptable to Ethos and the Company (the
“Articles of Merger”). The Merger shall become effective at the time of the
filing of such Articles of Merger with the Secretary of State of the State of
Nevada or at such later time as may be agreed upon by Ethos and the Company and
specified in such Articles of Merger (the time as of which the Merger becomes
effective being referred to as the “Effective Time”).




1.4

Articles of Incorporation and Bylaws. At the Effective Time:




(a) 

the Articles of Incorporation of the Surviving Corporation shall remain
unchanged and shall be the same as those in effect immediately prior to the
Effective Time; and,

(b) 

The Bylaws of the Surviving Corporation shall remain unchanged and shall be the
same as those in effect immediately prior to the Effective Time.





Page | 2




--------------------------------------------------------------------------------

1.5

Merger Consideration and Certificate Surrender. At or prior to Closing, the
following will occur:




(a)

subject to and pursuant to the terms and conditions of this Agreement, Ethos
shall issue an aggregate amount of restricted shares of its common stock equal
to sixty percent (60%) of the total shares of issued and outstanding shares of
Ethos’s common stock on a fully diluted basis (the “Merger Consideration.”) in
exchange for each Company share issued and outstanding as of the Closing Date,
by virtue of the Merger and without any action on the part of the holders
thereof so that at the Effective Time, Ethos shall be the holder of all of the
issued and outstanding shares of the Company. Company shareholders shall
surrender the certificates evidencing one hundred percent (100%) of Company
shares, and all shares of Company issued and outstanding immediately prior to
the Effective Date of the Merger, shall no longer be outstanding and shall
automatically be cancelled and retired and shall cease to exist, and each holder
of a certificate representing any such Company shares shall cease to have any
rights with respect thereto, except the common shares of the Surviving
Corporation to be issued in consideration therefore upon surrender of such
certificate representing Company shares;




(b)

any shareholders of the Merger Sub shall surrender the certificates evidencing
one hundred percent (100%) of the Merger Sub’s Capital Stock, and all Capital
Stock of the Merger Sub issued and outstanding immediately prior to the
Effective Time of the Merger, shall no longer be outstanding and shall
automatically be cancelled and retired and exchanged for Ethos Shares; and,




(c)

promptly after the Effective Time and upon surrender of a certificate or
certificates representing the Company shares that were outstanding immediately
prior to the Effective Time or an affidavit and indemnification in form
reasonably acceptable to counsel for Ethos stating that such stockholder has
lost their certificate or certificates or that such have been destroyed, Ethos
shall issue to each record holder of Company shares surrendering such
certificate or certificates, a certificate or certificates issued in the name of
such stockholder representing the number of shares of Capital Stock that such
stockholder shall be entitled to receive as set forth in Section 1.5(a) hereof.
Until the certificate, certificates or affidavit is or are surrendered as
contemplated by this Section 1.5(c) hereof, each certificate or affidavit that
immediately prior to the Effective Time represented any outstanding Company
shares shall be deemed at and after the Effective Time to represent only the
right to receive upon surrender as aforesaid the Capital Stock specified in
Schedule 1.5(a) hereof for the holder thereof.




(d)

Ethos shall issue the Merger Consideration to the Company stockholders. The
Company stockholders acknowledge and agree that the Merger Consideration is
being issued pursuant to a safe harbor from the prospectus and registration
requirements of the United States Securities Act of 1933 (the “1933 Act”). The
Company stockholders agree to abide by all applicable resale restrictions and
hold periods imposed by all applicable securities legislation. All certificates
representing the Merger Consideration issued on Closing will be endorsed with
the following legend pursuant to the 1933 Act in order to reflect the fact that
the Merger Consideration represents restricted securities and will be issued to
the Company stockholders pursuant to a safe harbor from the registration
requirements of the 1933 Act:

 

 “NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”




1.6

Additional Conversion of Company Shares.




(a) 

If any shares of Company Common Stock outstanding immediately prior to the
Effective Time are unvested or are subject to a repurchase option or the risk of
forfeiture or under any applicable restricted stock purchase agreement or other
agreement with the Company, then Merger Consideration issued in exchange for
such shares of Company Common Stock will, to the same extent, be unvested and
subject to the same repurchase option or risk of forfeiture, and the
certificates representing such shares of Merger Consideration shall accordingly
be marked with appropriate legends. The Company shall take all action that may
be necessary to ensure that, from and after the Effective Time, Ethos is
entitled to exercise any such repurchase option or other right set forth in any
such restricted stock purchase agreement or other agreement.





Page | 3




--------------------------------------------------------------------------------

(b) 

Notwithstanding any other provision of this Agreement, no certificate for
fractional shares of the Ethos Shares will be issued in the Transaction. In lieu
of any such fractional shares, if any of the Selling Shareholders would
otherwise be entitled to receive a fraction of a share of the Ethos Shares upon
surrender of certificates representing the Company Shares for exchange pursuant
to this Agreement, the Selling Shareholders will be entitled to receive from
Ethos a stock certificate representing the nearest whole number of Ethos Shares.




(c) 

All Company Options outstanding immediately prior to the Effective Time under
the Company Stock Option Plans and all Company Warrants outstanding immediately
prior to the Effective Time (including any Company Warrants issued pursuant to
the Company Stockholder Conversion Agreement) shall be converted into options to
purchase Ethos Common Stock or warrants to purchase Ethos Common Stock, as
applicable, in accordance with Section 1.5.




1.7

Surrender of Certificates.




(a) 

On or prior to the Closing Date, Ethos and the Company shall agree upon and
select a reputable bank, transfer agent or trust company to act as exchange
agent in the Merger (the “Exchange Agent”). At the Effective Time, Ethos shall
deposit with the Exchange Agent certificates representing the shares of Merger
Consideration issuable pursuant to Section 1.5.




(b) 

Promptly after the Effective Time, but in no event more than five Business Days
after the Effective Time, the Parties shall cause the Exchange Agent to mail to
the Persons who were record holders of Company Stock Certificates immediately
prior to the Effective Time: (i) a letter of transmittal in customary form and
containing such provisions as Ethos may reasonably specify (including a
provision confirming that delivery of Company Stock Certificates shall be
effected, and risk of loss and title to Company Stock Certificates shall pass,
only upon delivery of such Company Stock Certificates to the Exchange Agent);
and (ii) instructions for use in effecting the surrender of Company Stock
Certificates in exchange for certificates representing Ethos Common Stock. Upon
surrender of a Company Stock Certificate to the Exchange Agent for exchange,
together with a duly executed letter of transmittal and such other documents as
may be reasonably required by the Exchange Agent or Ethos: (A) the holder of
such Company Stock Certificate shall be entitled to receive in exchange
therefore a certificate representing the number of whole shares of Ethos Common
Stock that such holder has the right to receive pursuant to the provisions of
Section 1.5; and (B) the Company Stock Certificate so surrendered shall be
canceled. If any Company Stock Certificate shall have been lost, stolen or
destroyed, Ethos may, in its discretion and as a condition precedent to the
delivery of any shares of Ethos Common Stock with respect to the shares of
Company Common Stock previously represented by such Company Stock Certificate,
require the owner of such lost, stolen or destroyed Company Stock Certificate to
provide an applicable affidavit with respect to such Company Stock Certificate
and post a bond indemnifying Ethos against any claim suffered by Ethos related
to the lost, stolen or destroyed Company Stock Certificate or any Ethos Common
Stock issued in exchange therefore as Ethos may reasonably request.




1.8

Further Action. If, at any time after the Effective Time, any further action is
determined by the Surviving Corporation to be necessary or desirable to carry
out the purposes of this Agreement or to vest the Surviving Corporation with
full right, title and possession of and to all rights and property of the
Company, then the officers and directors of the Surviving Corporation shall be
fully authorized, and shall use their commercially reasonable efforts (in the
name of the Company and otherwise) to take such action.




1.9

Tax Consequences. For federal income tax purposes, the Merger is intended to
constitute a reorganization within the meaning of Section 368(a) of the Code.
The Parties to this Agreement adopt this Agreement as a “plan of reorganization”
within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the United States
Treasury Regulations.




2.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




The Company represents and warrants to Ethos as follows, except as set forth in
the written disclosure schedule delivered by the Company to Ethos concurrently
with the execution of this Agreement (the “Company Disclosure Schedule”). The
Company Disclosure Schedule shall be arranged in sections and subsections
corresponding to the numbered and lettered sections and subsections contained in
this Section 2. The disclosure in any section or subsection of the Company
Disclosure Schedule shall qualify other sections and subsections in this
Section 2 if the applicability of the disclosure contained in such section or
subsection of the Company Disclosure Schedule to the other representations in
this Section 2 is readily apparent on its face.





Page | 4




--------------------------------------------------------------------------------

2.1

Due Organization; Subsidiaries; Etc.




(a) 

The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of California and has all necessary
corporate power and authority: (i) to conduct its business in the manner in
which its business is currently being conducted and as its business is presently
proposed to be conducted; (ii) to own and use its assets in the manner in which
its assets are currently owned and used; and (iii) to perform its obligations
under all Company Contracts.




(b) 

The Company has conducted business in the United States and abroad under names
other than AL Global and/or Youngevity.




(c) 

The Company is not and has not been required to be qualified, authorized,
registered or licensed to do business as a foreign corporation in any
jurisdiction other than the jurisdictions identified in Part 2.1(c) of the
Company Disclosure Schedule, except where the failure to be so qualified,
authorized, registered or licensed, individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Company Material Adverse
Effect. The Company is in good standing as a foreign corporation in each of the
jurisdictions identified in Part 2.1(c) of the Company Disclosure Schedule.




(d) 

Part 2.1(d) of the Company Disclosure Schedule accurately sets forth (i) the
names of the members of the board of directors of the Company, (ii) the names of
the members of each committee of the board of directors of the Company and
(iii) the names and titles of the officers of the Company.




(e) 

The Company has no Subsidiaries except for the Entities identified in
Part 2.1(e) of the Company Disclosure Schedule. Except as set forth in
Part 2.1(e) of the Company Disclosure Schedule, each Company Subsidiary is duly
organized, validly existing and in good standing in its jurisdiction of
organization and has the requisite power and authority: (i) to conduct its
business in the manner in which its business is currently being conducted and as
its business is presently proposed to be conducted; (ii) to own and use its
assets in the manner in which its assets are currently owned and used; and
(iii) to perform its obligations under all Company Contracts. Each Company
Subsidiary is in good standing as a foreign corporation or other organization in
each of the jurisdictions identified in Part 2.1(e) of the Company Disclosure
Schedule. Except as set forth in Part 2.1(e) of the Company Disclosure Schedule,
the Company owns all of the capital stock of each Company Subsidiary free from
liens, encumbrances and defects. There is no: (i) outstanding subscription,
option, call, warrant or right (whether or not currently exercisable) to acquire
any shares of capital stock or other securities of any Company Subsidiary;
(ii) outstanding security, instrument or obligation that is or may become
convertible into or exchangeable for any shares of capital stock or other
securities of any Company Subsidiary; (iii) Contract under which any Company
Subsidiary is or may become obligated to sell or otherwise issue any shares of
its capital stock or any other securities of any Company Subsidiary; or (iv)
condition or circumstance that would give rise to or provide a basis for the
assertion of a claim by any Person to the effect that such Person is entitled to
acquire or receive any shares of capital stock or other securities of any
Company Subsidiary. No Company Subsidiary has issued any debt securities which
grant the holder thereof any right to vote on, or veto, any action of any
Company Subsidiary.




2.2

Articles of Incorporation and Bylaws; Records. The Company has delivered or made
available to Ethos accurate and complete copies of: (a) the Articles of
Incorporation (as amended and restated, the “Company Articles of
Incorporation”), annexed hereto as Exhibit “B” and Bylaws, annexed hereto as
Exhibit “C”, including all amendments thereto, of the Company; (b) the stock
records of the Company; and (c) the minutes and other records of the meetings
and other proceedings (including any actions taken by written consent or
otherwise without a meeting) of the stockholders of the Company, the board of
directors of the Company and all committees of the board of directors of the
Company (the items described in (a) and (b) above, collectively, the “Company
Constituent Documents”). Except as set forth in Part 2.2 of the Company
Disclosure Schedule, there have been no formal meetings or actions taken by
written consent or otherwise without a meeting of the stockholders of the
Company, the board of directors of the Company or any committee of the board of
directors of the Company that are not fully reflected in the minutes and other
records delivered or made available to Ethos pursuant to clause (c) above. There
has not been any violation of the Company Constituent Documents, and the Company
has not taken any action that is inconsistent with the Company Constituent
Documents. Except as set forth in Part 2.2 of the Company Disclosure Schedule,
the books of account, stock records, minute books and other records of the
Company are accurate, up to date and complete in all material respects and have
been maintained in accordance with prudent business practices.





Page | 5




--------------------------------------------------------------------------------

2.3

Capitalization. Company’s authorized capital stock consists of 1,000,000 shares
of Company capital stock of which 200 shares are issued and outstanding, or
reserved for issuance, all of which are, or will be prior to the Closing Date
validly issued, fully paid and non-assessable. As of the date hereof no shares
of Preferred Stock are authorized, issued or outstanding. Except as set forth in
(i) the Financial Statements (as defined in Paragraph “2.4” of this Article “2”
of this Agreement) and (ii) the Company Disclosure Schedule, herein defined,
there are no subscriptions, options, warrants, rights or other agreements
outstanding to acquire shares of stock of Company or any other equity security
or security convertible into an equity security. There are no agreements or
commitments to increase, decrease or otherwise alter the authorized capital
stock of Company. Except as set forth on the disclosure schedule which is
annexed hereto and made a part hereof (the “Company Disclosure Schedule”),
Company has not granted any registration rights with respect to any series of
Company stock outstanding.




2.4

Financial Statements. The Company’s unaudited financial statements, as attached
here to as Exhibit “D”, for the year ended December 31, 2008 (the “Unaudited
Financial Statements”), have been prepared using generally accepted accounting
principles (“GAAP”) applied on a consistent. Except as set forth on the
Disclosure Schedule, the Unaudited Financial Statements shall fairly present the
financial condition and results of operations for Company and shall indicate
that sales for the year ended December 31, 2008 were approximately $25,000,000.
Except as indicated in such Financial Statements, or as set forth on the
Disclosure Schedule or in any Exhibit to this Agreement, the Company does not
have any outstanding indebtedness or other liabilities or obligations of any
nature (whether absolute, accrued, contingent or otherwise, and whether due or
to become due). Except as set forth on the Disclosure Schedule, since the date
of the Unaudited Financial Statements, there has not been any material adverse
change in Company’s financial condition, assets, liabilities or business, or any
damage, destruction or loss, whether or not covered by insurance, materially
affecting Company’s properties, assets or business, and Company has not incurred
any indebtedness, liability or other obligation of any nature whatsoever except
in the ordinary course of business and Company has not made any change in its
accounting methods or practices. The Company further represents and warrants
that there will be no outstanding shareholder loans at the time of Closing.




2.5

Absence of Changes. Except as set forth on the Disclosure Schedule Section 2.5,
subsequent to the date of the Unaudited Financial Statements and through the
date of this Agreement, there has not been any material adverse change in, or
any event or condition (financial or otherwise) affecting the business,
properties, assets, liabilities, historical operations or prospects of Company,
and except as in the ordinary course of business and with respect to any items
reserved by Company and reflected in its Unaudited Financial Statements, there
are no liabilities or obligations of any nature, whether absolute, contingent or
otherwise, whether due or to become due (including, without limitation,
liabilities for taxes with respect to or measured by income of Company for any
period prior to, and/or subsequent to, the date of the Unaudited Financial
Statements or arising out of any transaction of Company prior to, and/or
subsequent to, such date). Subsequent to the date of the Unaudited Financial
Statements except as set forth on the Disclosure Schedule, there has not been
any declaration, or setting aside, or payment of any dividend or other
distribution with respect to Company’s securities, or any direct or indirect
redemption, purchase, or other acquisition of any of Company’s securities. To
Company’s knowledge, there has not been an assertion against the Company of any
liability of any nature or in any amount not fully reflected or reserved against
in the Unaudited Financial Statements.




2.6

Authority of Company. Company has the full corporate power and authority to
execute, deliver, and perform this Agreement and has taken all corporate action
and has obtained all necessary consents and approvals required by law and its
organizational documents to authorize the execution and delivery of this
Agreement and the consummation of the transactions set forth in this Agreement.
This Agreement and the consummation by Company of the transactions set forth in
this Agreement have been duly and validly authorized, executed, and delivered by
the Board of Directors and the Company Stockholders, and this Agreement are
valid and binding upon Company and enforceable against Company in accordance
with their terms (except as the enforceability thereof may be limited by
bankruptcy, bank moratorium or similar laws affecting creditors’ rights
generally and laws restricting the availability of equitable remedies and may be
subject to general principles of equity whether or not such enforceability is
considered in a proceeding at law or in equity).




2.7

Compliance with the Law and Other Instruments.




(a)

The business and operations of Company have been and are being conducted in all
material respects in accordance with all applicable laws, rules and regulations
of all authorities which affect Company or its properties, assets, businesses or
prospects.




(b)

Company Disclosure Schedule sets forth all material Permits issued or granted to
Company. To the knowledge of Company, the Permits are validly held by Company,
and Company is in compliance with the Permits, except for instances of
noncompliance that would not, individually or in the aggregate, have a material
adverse effect. To the knowledge of Company, the Permits constitute all of the
governmental licenses, permits, authorizations and approvals required to carry
on the business of Company as such business is presently conducted, except where
the failure to have any such license, permit, authorization or approval would
not, individually or in the aggregate, have a material adverse effect.





Page | 6




--------------------------------------------------------------------------------

2.8

Absence of Conflicts. The execution and delivery of this Agreement, the transfer
of the securities of Company, and the consummation by Company of the
transactions set forth in this Agreement: (i) do not and shall not conflict with
or result in a breach of any provision of Company’s Certificate of Incorporation
or By-Laws, (ii) do not and shall not result breach of, or constitute a default
or cause an acceleration under any arrangement, agreement or other instrument to
which Company is a party to or by which any of its assets are bound, (iii) do
not and shall not cause Company to violate or contravene any provision of law or
any governmental rule or regulation, and (iv) will not and shall not result in
the imposition of any lien, or encumbrance upon, any property of Company.
Company has performed in all material respects all of its obligations which are,
as of the date of this Agreement, required to be performed, pursuant to the
terms of any such agreement, contract or commitment.




2.9

Environmental Compliance. To the Company’s knowledge, it is in compliance with
all applicable Environmental Laws.




2.10

Compliance with Occupational and Safety Laws; Employment Matters.




(a)

To Company’s knowledge, it is in compliance with all applicable national,
provincial and local laws, rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder and other
governmental requirements relating to occupational health and safety.




(b)

Except as set forth on the Company Disclosure Schedule, Company does not owe any
accrued but unpaid salary or other compensation or benefits to any officer,
director, employee or consultant of Company. Except as set forth on the Company
Disclosure Schedule, Company has no Benefit Plans. The Company Disclosure
Schedule contains for each or its officers, directors, employees and consultants
his compensation and benefits for the last two years.




2.11

Taxes. Company has timely filed all required national, provincial, and local tax
returns and has paid or made adequate provision for the payment of all such
taxes whether or not shown to be due on said returns.




2.12

Contracts. As set forth on the Company Disclosure Schedule Section 2.12, is a
true and complete schedule of all of Company’s material contracts including, but
not limited to, license agreements. All of the contracts so listed have been
entered into in the ordinary course of business and neither Company nor any
other party to any such contract is in default under any such contract.




2.13

Litigation. Except as set forth on the Company Disclosure Schedule, there are no
legal, administrative, arbitration, or other proceeding or governmental
investigations adversely affecting Company or its properties, assets or
businesses, or with respect to any matter arising out of the conduct of the
Company’s business pending or to its knowledge threatened, by or against, any
officer or director of Company in connection with its affairs, whether or not
covered by insurance. Except as set forth on the Company Disclosure Schedule,
neither Company nor its officers or directors are subject to any order, writ,
injunction, or decree of any court, department, agency, or instrumentality,
affecting Company. Except as set forth on the Company Disclosure Schedule,
Company is not presently engaged in any legal action.




2.14

No Approvals. No approval of any governmental authority is required in
connection with the consummation of the transactions set forth in this
Agreement.




2.15

Broker; Finder’s Fee.




(a)

Other than as set forth in Section 2.15(b), the Company represents that it has
not had any dealing with respect to this transaction with any business broker,
firm or salesman, or any person or corporation, investment banker or financial
advisor who is or shall be entitled to any broker’s or finder’s fee or any other
commission or similar fee with respect to the transactions set forth in this
Agreement, except as otherwise indicated herein. Company agrees to indemnify and
hold harmless Ethos from and against any and all claims for brokerage
commissions or finder’s fees by any person, firm or corporation on the basis of
any act or statement alleged to have been made by Company or its affiliates or
agents.




(b)

As compensation for acting as a finder, Tom Chenault shall receive the sum of
$50,000 dollars and 2,500,000 shares of Ethos restricted common stock (the
“Compensation”) upon the successful closing of the Transaction contemplated
hereby. The cash component of the Compensation shall be paid by Ethos concurrent
to Closing and the Ethos restricted common stock component of the Compensation
shall be issued immediately after Closing.




2.16

Complete Disclosure. No representation or warranty of Company which is contained
in this Agreement, or in a writing furnished or to be furnished pursuant to this
Agreement, to Company’s knowledge contains or shall contain any untrue statement
of a material fact, omits or shall omit to state any fact which is required to
make the statements which are contained herein or therein, in light of the
circumstances under which they were made, not materially misleading. There is no
fact relating to the business, affairs, operations, conditions (financial or
otherwise) or prospects of Company which would materially adversely affect same
which has not been disclosed to Ethos in this Agreement.





Page | 7




--------------------------------------------------------------------------------

2.17

No Defense. It shall not be a defense to a suit for damages for any
misrepresentation or breach of covenant or warranty that Ethos knew or had
reason to know that any covenant, representation or warranty in this Agreement
furnished or to be furnished to Ethos contained untrue statements.




3.

REPRESENTATIONS AND WARRANTIES OF ETHOS AND MERGER SUB.




Ethos and Merger Sub represent and warrant to the Company as follows, except as
set forth in the written disclosure schedule delivered or made available by
Ethos to the Company (the “Ethos Disclosure Schedule”). The Ethos Disclosure
Schedule shall be arranged in sections and subsections corresponding to the
numbered and lettered sections and subsections contained in this Section 3. The
disclosure in any section or subsection of the Ethos Disclosure Schedule shall
qualify other sections and subsections in this Section 3 if the applicability of
the disclosure contained in such section or subsection of the Ethos Disclosure
Schedule to the other representations in this Section 3 is readily apparent on
its face.




3.1

Due Organization; Subsidiaries; Etc.




(a) 

Ethos is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Nevada, with the corporate power and authority to
carry on its business as now being conducted and as currently proposed to be
conducted. Merger Sub is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada, with the corporate power
and authority to carry on its business as now being conducted and as currently
proposed to be conducted.




(b) 

Ethos has conducted business in the United States and abroad under names other
than Ethos Environmental, Inc.




(c) 

Ethos and Merger Sub are not and have not been required to be qualified,
authorized, registered or licensed to do business as a foreign corporation in
any jurisdiction other than the jurisdictions identified in Part 3.1(c) of the
Ethos Disclosure Schedule, except where the failure to be so qualified,
authorized, registered or licensed has not had, and would not reasonably be
expected to have, a Ethos Material Adverse Effect. Ethos and Merger Sub are each
in good standing as a domestic corporation in Nevada, and Ethos is qualified to
do business in California as registered with the California Secretary of State.




(d) 

Part 3.1(d) of the Ethos Disclosure Schedule accurately sets forth (i) the names
of the members of the board of directors of Ethos, (ii) the names of the members
of each committee of the board of directors of Ethos and (iii) the names and
titles of Ethos’s officers.




(e) 

Except for those Subsidiaries identified in Ethos’ filings with the Securities &
Exchange Commission (“SEC”), Ethos has no Subsidiaries (other than Merger Sub).
Ethos has not agreed and is not obligated to make any future investment in or
capital contribution to any Entity. Ethos has not guaranteed and is not
responsible or liable for any obligation of any of the Entities in which it owns
or has owned any equity or other financial interest.




3.2

Certificate of Incorporation and Bylaws; Records. Ethos and Merger Sub have
delivered or made available to the Company accurate and complete copies of:
(a) Ethos’s Articles of Incorporation, annexed hereto as Exhibit “G” and Bylaws,
annexed hereto as Exhibit “H”, and the Articles of Incorporation and Bylaws of
Merger Sub, annexed hereto as Exhibits “K” and “L”, respectively, in each case
including all amendments thereto; (b) the stock records of Ethos and Merger Sub;
and (c) the minutes and other records of the meetings and other proceedings
(including any actions taken by written consent or otherwise without a meeting)
of the stockholders, the boards of directors and all committees of the boards of
directors of Ethos and Merger Sub (the items described in (a) and (b) above,
collectively, the “Ethos Constituent Documents”). There have been no formal
meetings or actions taken by written consent or otherwise without a meeting of
the stockholders of Ethos or Merger Sub, the board of directors of Ethos or
Merger Sub or any committee of the board of directors of Ethos or Merger Sub
that are not fully reflected in the minutes and other records delivered or made
available to the Company pursuant to clause (c) above. There has not been any
violation of the Ethos Constituent Documents, and Ethos has not taken any action
that is inconsistent with the Ethos Constituent Documents. The books of account,
stock records, minute books and other records of Ethos are accurate, up to date
and complete in all material respects, and have been maintained in accordance
with prudent business practices.





Page | 8




--------------------------------------------------------------------------------

3.3

Capitalization, Etc. Capitalization. Ethos’s authorized capital stock consists
of (i) one billion (1,000,000,000) shares of Ethos Common Stock of which there
are 50,510,173 shares are issued and outstanding, all of which are, or will be
prior to the Closing Date validly issued, fully paid and non-assessable and
100,000,000 are reserved for issuance pursuant to stock options, warrants and/or
convertible notes. Except as set forth on (i) Ethos’s last annual report on Form
10-K for the fiscal year ended December 31, 2008 (the “Form 10-K”), (ii) Ethos’s
quarterly report on Form 10-Q for the six months ended June 30, 2009 (the “Form
10-Q”), and (iii) Ethos has no option plans and there are no subscriptions,
options, warrants, rights or other agreements outstanding to acquire shares of
stock of Ethos or any other equity security or security convertible into an
equity security. There are no agreements or commitments to increase, decrease or
otherwise alter the authorized capital stock of Ethos prior to the Closing Date.
Ethos has not granted any registration rights with respect to any shares of
Ethos Common Stock or any options to acquire shares of Ethos capital stock. Upon
issuance in accordance with the terms of this Agreement, the Ethos Common Stock
will be validly issued, fully paid and non-assessable.




3.4

SEC Filings; Financial Statements.




(a)

Except as as otherwise publicly available, Ethos has timely filed and will
continue to timely file all forms, reports and documents required to be filed by
Ethos with the SEC since November 2006 (collectively, the “SEC Reports”) and the
SEC Reports (i) at the time filed, complied in all material respects with the
applicable requirements of the Securities Act of 1933, as amended, (the “Act”)
and the Securities Exchange Act of 1934, as amended, as the case may be, (ii)
did not, to Ethos ‘s knowledge, at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
fact required to be stated in such SEC Reports or necessary in order to make the
statements in such SEC Reports, in the light of the circumstances under which
they were made, not materially misleading and (iii) adequately described all
material transactions, which transactions were consummated on commercially
reasonable terms and were in the best interests of Ethos’s stockholders.




(b)

Ethos’s financial statements contained in Ethos’s Form 10-K and 10-Q
(collectively, the “Ethos Financial Statements”) have been prepared using
generally accepted accounting principles (“GAAP”) applied on a consistent basis.
The Ethos Financial Statements fairly present the financial condition and
results of operations for Ethos. Except as indicated in the Ethos Financial
Statements, or as set forth in the Ethos Disclosure Schedule, on the Closing
Date, Ethos’s outstanding indebtedness or other liabilities or obligations of
any nature (whether absolute, accrued, contingent or otherwise, and whether due
or to become due) shall not exceed $500,000. Since the date of the Form 10-Q,
there has not been any material adverse change in Ethos’s financial condition,
assets, liabilities or business, or any damage, destruction or loss, whether or
not covered by insurance, materially affecting Ethos’s properties, assets or
business, and Ethos has not incurred any indebtedness, liability or other
obligation of any nature whatsoever except in the ordinary course of business
and Ethos has not made any change in its accounting methods or practices.




(c)

On September 8, 2009, Ethos filed a Form 8-K/A with the SEC related to the
registration revocation of its former auditor. As a result of such registration
revocation, Ethos can no longer file any report with the SEC that includes any
financial statements audited by its former auditor. As a result, Ethos will have
to re-audit the year ended December 31, 2008, and may also be obligated to
re-audit its financial statements for the year ended December 31, 2007.




(d)

On October 21, 2008, Ethos filed a Form 8-K related to, among other things,
non-reliance of previously filed financial statements. Thereafter, on November
19, 2008 and on November 20, 2008, Ethos filed restated financial statements for
the nine (9) months ended September 30, 2008 and for the years ended December
31, 2006 and 2007, respectively. The information in such reports related to the
reasons underlying all such restatements are incorporated by reference herein.




3.5

Absence of Changes. Except as set forth on the Disclosure Schedule Section 3.5,
subsequent to the date of the Unaudited Financial Statements and through the
date of this Agreement, there has not been any material adverse change in, or
any event or condition (financial or otherwise) affecting the business,
properties, assets, liabilities, historical operations or prospects of Ethos,
and except as in the ordinary course of business and with respect to any items
reserved by Ethos and reflected in its Unaudited Financial Statements, there are
no liabilities or obligations of any nature, whether absolute, contingent or
otherwise, whether due or to become due (including, without limitation,
liabilities for taxes with respect to or measured by income of Ethos for any
period prior to, and/or subsequent to, the date of the Unaudited Financial
Statements or arising out of any transaction of Ethos prior to, and/or
subsequent to, such date). Subsequent to the date of the Unaudited Financial
Statements except as set forth on the Disclosure Schedule, there has not been
any declaration, or setting aside, or payment of any dividend or other
distribution with respect to Ethos’s securities, or any direct or indirect
redemption, purchase, or other acquisition of any of Ethos’s securities. To
Ethos’s knowledge, there has not been an assertion against the Ethos of any
liability of any nature or in any amount not fully reflected or reserved against
in the Unaudited Financial Statements.





Page | 9




--------------------------------------------------------------------------------

3.6

Authority of Ethos. Ethos has the full corporate power and authority to execute,
deliver, and perform this Agreement and has taken all corporate action and has
obtained all necessary consents and approvals required by law and its
organizational documents to authorize the execution and delivery of this
Agreement and the consummation of the transactions set forth in this Agreement.
This Agreement and the consummation by Ethos of the transactions set forth in
this Agreement have been duly and validly authorized, executed, and delivered by
the Board of Directors and the Ethos Stockholders, and this Agreement are valid
and binding upon Ethos and enforceable against Ethos in accordance with their
terms (except as the enforceability thereof may be limited by bankruptcy, bank
moratorium or similar laws affecting creditors’ rights generally and laws
restricting the availability of equitable remedies and may be subject to general
principles of equity whether or not such enforceability is considered in a
proceeding at law or in equity).




3.7

Liabilities; Fees, Costs and Expenses.




(a) 

Except as set forth on Part 3.7(a) of the Ethos Disclosure Schedule, Ethos does
not have any accrued, contingent or other liabilities of any nature, either
matured or unmatured and whether due or to become due, that are required to be
reflected in financial statements in accordance with GAAP, except for:
(i) liabilities identified as such in the “liabilities” column of the unaudited
balance sheet of Ethos as of June 30, 2009 (the “Ethos Balance Sheet”);
(ii) current liabilities that have arisen since the date of the Ethos Balance
Sheet in the Ordinary Course of Business or otherwise in accordance with its
normal operations and consistent with its past practices; and (iii) liabilities
for legal, accounting and other expenses in connection with the Contemplated
Transactions.




(b) 

Other than as disclosed in Ethos’ filings with the SEC, Ethos has never effected
or otherwise been involved in any “off-balance sheet arrangements” (as defined
in Item 303(a)(4)(ii) of Regulation S-K under the Exchange Act).




3.8

Compliance with Legal Requirements. Ethos is and at all times has been in
compliance with all applicable Legal Requirements, except where the failure to
be so in compliance, individually or in the aggregate, has not had, and would
not reasonably be expected to have, a Ethos Material Adverse Effect. No event
has occurred, and no condition or circumstance exists, that will (with our
without notice or lapse of time) constitute or result in a violation by Ethos
of, or a failure on the party of Ethos to comply with, any Legal Requirement.
Ethos has not received any written notice or other communication from any
Governmental Body or any other person regarding (a) any actual, alleged,
possible or potential violation of, or failure to comply with, any Legal
Requirement, or (b) any actual, alleged, possible or potential obligation on the
part of Ethos to undertake, or to bear all, or any portion of the cost of, any
cleanup or any remedial, corrective or responsive action of any nature. To the
Knowledge of Ethos, no Governmental Body has proposed or is considering any
Legal Requirement that, if adopted or otherwise put into effect, (a) will, or
would reasonably be expected to, cause a Ethos Material Adverse Effect,
(b) would be reasonably expected to have an adverse effect on Ethos’s ability to
comply with or perform any covenant or obligation under this Agreement or the
Related Agreements, or (c) would be reasonably expected to have the effect of
preventing, delaying, making illegal or otherwise interfering with the Merger or
any of the Contemplated Transactions.




3.9

Contracts. As set forth on the Ethos Disclosure Schedule Section 3.9, is a true
and complete schedule of all of Ethos’ material contracts including, but not
limited to, license agreements. All of the contracts so listed have been entered
into in the ordinary course of business and neither Ethos nor any other party to
any such contract is in default under any such contract.




3.10

Compliance with the Law and Other Instruments.




(a)

Except as otherwise provided in this Agreement and in the Exhibits annexed
hereto, the business and operations of Ethos have been and are being conducted
in all material respects in accordance with all applicable laws, rules and
regulations of all authorities which affect Ethos or its properties, assets,
businesses or prospects.




(b)

Ethos shall provide all material governmental licenses, permits, authorizations
and approvals (the “Permits”) issued or granted to Ethos. To the knowledge of
Ethos, the Permits are validly held by Ethos, and Ethos is in compliance with
the Permits, except for instances of noncompliance that would not, individually
or in the aggregate, have a material adverse effect. To the knowledge of Ethos,
the Permits constitute all of the governmental licenses, permits, authorizations
and approvals required to carry on the business of Ethos as such business is
presently conducted, except where the failure to have any such license, permit,
authorization or approval would not, individually or in the aggregate, have a
material adverse effect.





Page | 10




--------------------------------------------------------------------------------

3.11

Absence of Conflicts. The execution and delivery of this Agreement and the
issuance of the securities of Ethos, and the consummation by Ethos of the
transactions set forth in this Agreement: (i) do not and shall not conflict with
or result in a breach of any provision of Ethos’s Articles of Incorporation or
By-Laws, (ii) do not and shall not result in any breach of, or constitute a
default or cause an acceleration under any arrangement, agreement or other
instrument to which Ethos is a party to or by which any of its assets are bound,
(iii) do not and shall not cause Ethos to violate or contravene any provision of
law or any governmental rule or regulation, and (iv) will not and shall not
result in the imposition of any lien, or encumbrance upon, any property of
Ethos. Ethos has performed in all material respects all of its obligations which
are, as of the date of this Agreement, required to be performed, pursuant to the
terms of any such agreement, contract or commitment.




3.12

Environmental Compliance. There are no environmental reports with respect to any
of the properties owned or leased by Ethos. To Ethos’s knowledge, it is in
compliance with all applicable environmental laws (the “Environmental Laws”).
Ethos is presently authorized, if required, to generate, transport through third
parties, store, use, treat, dispose of, release, and conduct other handling of,
as required, those hazardous substances used in Ethos’s business, which consist
of, hazardous waste, hazardous material, hazardous constituents, toxic
substances, pollutants, contaminants, asbestos, radon, polychlorinated
biphenyls, petroleum product or waste (including crude oil or any fraction
thereof), natural gas, liquefied gas, synthetic gas and other material defined,
regulated, controlled or subject to any remediation requirement under any
Environmental Law.




3.13

OSHA Compliance; Employment Matters.




(a)

To Ethos’s knowledge, it is in compliance with all applicable federal, state and
local laws, rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder and other governmental requirements,
including, without limitation, all laws, etc. relating to (1) ERISA and (2)
occupational health and safety, including but not limited to the Occupational
Safety and Health Act of 1970, as amended, and the rules and regulations
promulgated thereunder.




(b)

Ethos does not owe any accrued but unpaid salary or other compensation or
benefits to any officer, director, employee or consultant of Ethos. Upon the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, Ethos, from and after the Closing Date will
have no obligation to any officer, director, employee or consultant of Ethos for
any claim, including, without limitation, any claim for wages, fees, benefits,
deferred compensation, severance pay, incentive pay, or pension, arising under
any of the Benefit Plans or arising out of such officer’s, director’s,
employee’s, or consultant’s engagement or employment by Ethos, except as set
forth on the Ethos Disclosure Schedule.




3.14

Title to Assets. Ethos owns all right, title, and interest in and to each of its
assets material to its business.




(a)

Ethos shall provide a list of all foreign and domestic patents, patent rights,
trademarks, service marks, trade names, brands and copyrights (whether or not
registered and, if applicable, including pending applications for registration
and renewals of registration), owned, used, licensed or controlled by Ethos (the
“Intellectual Property”), specifying as to each such item of Intellectual
Property, as applicable: (a) the owner of the item, (b) the jurisdictions in
which the item is issued or registered or in which any application for issuance
or registration has been filed, (c) the respective issuance, registration, or
application number of the item, and (d) the date of application and issuance or
registration of the item. Ethos owns all right, title and interest in and to, or
has valid and enforceable licenses to use, all of the Intellectual Property used
by it connection with its business. All listed Intellectual Property is owned by
Ethos, free and clear of all liens or claims, including, without limitation, any
claim of infringement, of any nature.




(b)

No present or former employee, officer or director of Ethos, or agent or outside
contractor of Ethos, holds any right, title or interest, directly or indirectly,
in whole or in part, in or to any Intellectual Property.




(c)

To the knowledge of Ethos: (a) none of the Intellectual Property has been used,
divulged, disclosed or appropriated to the detriment of Ethos for the benefit of
any person other than Ethos; and (b) no employee, independent contractor or
agent of Ethos has misappropriated any trade secrets or other confidential
information of any other person in the course of the performance of his or her
duties as an employee, independent contractor or agent of Ethos.





Page | 11




--------------------------------------------------------------------------------

3.15

Litigation. Except as set forth on the Form 10-K and the Form 10-Q there are no
legal, administrative, arbitration, or other proceeding or governmental
investigations adversely affecting Ethos or its properties, assets or
businesses, or with respect to any matter arising out of the conduct of Ethos’s
business pending or to its knowledge threatened, by or against, any officer or
director of Ethos in connection with its affairs, whether or not covered by
insurance. Except as set forth on the Form 10-K, the Form 10-Q, and the
Disclosure Schedule, neither Ethos nor its officers or directors are subject to
any order, writ, injunction, or decree of any court, department, agency, or
instrumentality affecting Ethos. Except as set forth on the Form 10-K and the
Form 10-Q, Ethos is not presently engaged in any legal action. The reserves for
litigation set forth on the Ethos Financial Statements are adequate to cover the
cost of any adverse judgment in any pending litigation and Ethos will not be
obligated to pay the costs, including, without limitation, attorney’s fees, of
any pending litigation after the Closing Date.




3.16

Reporting Company Status. Ethos is a reporting company registered with the SEC
whose common stock is quoted on the OTC Bulletin Board under the symbol ETEV.OB.
Ethos has not received any notice with respect to non-compliance with any rules
or regulations that would affect the eligibility of the Common Stock to be
quoted on the OTC Bulletin Board.




3.17

No Approvals. No approval of any governmental authority is required in
connection with the consummation of the transactions set forth in this
Agreement.




3.18

Broker. Ethos represents that it has not had any dealing with respect to this
transaction with any business broker, firm or salesman, or any person or
corporation, investment banker or financial advisor who is or shall be entitled
to any broker’s or finder’s fee or any other commission or similar fee with
respect to the transactions set forth in this Agreement. Ethos agrees to
indemnify and hold harmless Company from and against any and all claims for
brokerage commissions or finder’s fees by any person, firm or corporation on the
basis of any act or statement alleged to have been made by Ethos or its
affiliates or agents. Ethos acknowledges that it is responsible for that cash
portion of the Compensation due and payable to Tom Chenault as set forth in
Section 2.




3.19

Complete Disclosure. No representation or warranty of Ethos which is contained
in this Agreement, or in a writing furnished or to be furnished pursuant to this
Agreement, to Ethos’s knowledge contains or shall contain any untrue statement
of a material fact, omits or shall omit to state any fact which is required to
make the statements which are contained herein or therein, in light of the
circumstances under which they were made, not materially misleading. There is no
fact relating to the business, affairs, operations, conditions (financial or
otherwise) or prospects of Ethos which would materially adversely affect same
which has not been disclosed to Company in this Agreement.




3.20

No Defense. It shall not be a defense to a suit for damages for any
misrepresentation or breach of covenant or warranty that Company knew or had
reason to know that any covenant, representation or warranty in this Agreement
furnished or to be furnished to Company contained untrue statements.




3.21

Financing.




(a)

Ethos shall arrange, on or before the Closing Date, for financing to be used by
the post-Closing entity in an amount of at least $1,000,000 (the “Financing
Amount”). Notwithstanding same, it is agreed and understood by the Parties
hereto that the Financing Amount may be used by Ethos prior to the Closing Date
only as follows: (1) up to $250,000 may be used by Ethos to settle outstanding
loans, demand loans, promissory notes, or convertible notes with parties to whom
such obligations does not exceed $100,000 in the aggregate and (2) to settle any
other liability to any third party vendor, supplier or consultant so long as
such third party accepts a minimum of a 20% discount to the actual value of the
amount owed.




(b)

The Financing Amount shall be converted into Ethos common stock prior to Closing
at $0.10 per share.

 

3.22

Completeness of Disclosure. No representation or warranty by Ethos in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Company pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.




4.

CLOSING CONDITIONS

 

4.1

Conditions Precedent to Closing by the Company. The obligation of Ethos to
consummate the Transaction is subject to the satisfaction or written waiver of
the conditions set forth below by a date mutually agreed upon by the parties
hereto in writing and in accordance with Section 7. The Closing of the
Transaction contemplated by this Agreement will be deemed to mean a waiver of
all conditions to Closing. These conditions of closing are for the benefit of
Ethos and may be waived by Ethos in its sole discretion.





Page | 12




--------------------------------------------------------------------------------

(a)

Representations and Warranties of the Company to be True. To Company’s
knowledge, the representations and warranties of the Company set forth in this
Agreement shall be true in all material respects on the Closing Date with the
same effect as though made at such time, except to the extent waived or affected
by the transactions set forth in this Agreement; and the Company shall have
delivered to Ethos a certificate in the form annexed hereto and made a part
hereof as Exhibit “E” signed by the President of the Company and dated the
Closing Date to such effect;




(b)

Performance of Obligations of the Company. The Company shall have performed all
obligations and complied with all covenants set forth in this Agreement to be
performed or complied with in all material respects by it prior to the Closing
Date, and the Company shall have delivered to Ethos a certificate in the form
annexed hereto as Exhibit “E” signed by the President of the Company and dated
the Closing Date to such effect;




(c)

No Adverse Change. Except as set forth on the Company Schedule, there shall not
have occurred any material adverse change since the date of the Unaudited
Financial Statement and through the date of the Closing Date in the business,
properties, results of operations or business or financial condition of the
Company and the Company shall have delivered to Ethos a certificate in the form
annexed hereto as Exhibit “E” signed by the President of the Company and dated
the Closing Date to such effect;




(d)

Statutory Requirements. Any statutory requirement for the valid consummation by
the Company of the transactions set forth in this Agreement shall have been
fulfilled; any authorizations, consents and approvals of all federal, state and
local governmental agencies and authorities required to be obtained, in order to
permit consummation by the Company of the transactions set forth in this
Agreement and to permit the business presently carried on by the Company to
continue unimpaired following the Closing Date, shall have been obtained, and
the Company shall have delivered to Ethos a certificate in the form annexed
hereto as Exhibit “E” signed by the President of Company and dated the Closing
Date to such effect;




(e)

No Governmental Proceedings. No action or proceeding shall have been instituted
before a court or other governmental body by any governmental agency or public
authority to restrain or prohibit the transactions set forth in this Agreement
and the Company shall have delivered to Ethos a certificate in the form annexed
hereto as Exhibit “E” signed by the President of Company and dated the Closing
Date to such effect;




(f)

Consents Under Agreements. The Company shall have obtained the consent or
approval of each person whose consent or approval shall be required in
connection with the transactions set forth in this Agreement, and the Company
shall have delivered to Ethos a certificate in the form annexed hereto as
Exhibit “E” signed by the President of Company and dated the Closing Date to
such effect;




(g)

Good Standing Certificate. On the Closing Date, the Company shall provide a good
standing certificate for the Company issued by the California Secretary of State
complete and correct as of thirty (30) business days prior to the Closing Date,
which shall be annexed hereto as Exhibit “F”;




(h)

Audit. On or prior to the Closing Date, the Company shall have audited financial
statements for all period required to be filed consistent with this Agreement,
including but not limited to audited financial statements for the years ended
December 31, 2008 and 2009, which financials shall be audited by Ethos’s current
registered independent auditor, M&K CPAS. The fees related to such audit shall
be borne by the Company.




(i)

Post-Closing Board of Directors. Upon the Closing Date, Mr. Howard Landa and Mr.
Bruce Tackman shall resign as members of the Ethos board of directors and as
their final act shall vote to appoint to the Ethos Board of Directors Ms.
Michelle Wallach and Mr. Joel D. Wallach appointed in their place. Mr. Wallach
shall serve as the new Chairman, and each shall hold office in accordance with
the articles of incorporation and by-laws of the respective entity, in each case
until their respective successors are duly elected or appointed and qualified.




(j)

Shareholder Approval. The approval of the transactions set forth in this
Agreement by the current holders of a majority of the issued and outstanding
shares of the Company Common Stock.




4.2 

Conditions Precedent to Closing by Ethos. The obligation of the Company to
consummate the Transaction is subject to the satisfaction or written waiver of
the conditions set forth below by a date mutually agreed upon by the parties
hereto in writing and in accordance with §7. The Closing of the Transaction will
be deemed to mean a waiver of all conditions to Closing. These conditions
precedent are for the benefit of the Company and may be waived by the Company in
their discretion.





Page | 13




--------------------------------------------------------------------------------

(a)

Representations and Warranties of Ethos to be True. To Ethos’s knowledge, the
representations and warranties of Ethos set forth in this Agreement shall be
true in all material respects on the Closing Date with the same effect as though
made at such time, except to the extent waived or affected by the transactions
set forth in this Agreement; and Ethos shall have delivered to Company a
certificate of Ethos in the form annexed hereto and made a part hereof as
Exhibit “I” signed by the President of Ethos and dated the Closing Date to such
effect;




(b)

Performance of Obligations of Ethos. Ethos shall have performed all obligations
and complied with all covenants set forth in this Agreement to be performed or
complied with in all material respects by it prior to the Closing Date, and
Ethos shall have delivered to the Company a certificate in the form annexed
hereto as Exhibit “I” signed by the President of Ethos and dated the Closing
Date to such effect;




(c)

No Adverse Change. There shall not have occurred any material adverse change
since the date of the Form 10-Q and through the date of the Closing Date in the
business, properties, results of operations or business or financial condition
of Ethos and Ethos shall have delivered to the Company a certificate in the form
annexed hereto as Exhibit “I” signed by the President of Ethos and dated the
Closing Date to such effect;




(d)

Statutory Requirements. Any statutory requirement for the valid consummation by
Ethos of the transactions set forth in this Agreement shall have been fulfilled;
any authorizations, consents and approvals of all federal, state and local
governmental agencies and authorities required to be obtained, in order to
permit consummation by Ethos of the transactions set forth in this Agreement and
to permit the business presently carried on by Ethos to continue unimpaired
following the Closing Date, shall have been obtained and Ethos shall have
delivered to the Company a certificate in the form annexed hereto as Exhibit “I”
signed by the President of Ethos and dated the Closing Date to such effect;




(e)

No Governmental Proceedings. No action or proceeding shall have been instituted
before a court or other governmental body by any governmental agency or public
authority to restrain or prohibit the transactions set forth in this Agreement
and Ethos shall have delivered to the Company a certificate in the form annexed
hereto as Exhibit “I” signed by the President of Ethos and dated the Closing
Date to such effect; and,




(f)

Consents Under Agreements. Ethos shall have obtained the consent or approval of
each person whose consent or approval shall be required in connection with the
transactions set forth in this Agreement and Ethos shall have delivered to the
Company a certificate in the form annexed as Exhibit “I” signed by the President
of Ethos and dated the Closing Date to such effect.




5.

PRE-CLOSING AND POST–CLOSING COVENANTS.




The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing:




5.1

General. Each of the Parties will use its reasonable best efforts to take all
actions and to do all things necessary and advisable in order to consummate and
make effective the transactions contemplated by this Agreement, including
satisfaction, but not waiver, of the Closing conditions set forth in §7 below.




5.2

Notices and Consents. Each of the Parties will give any notices to, make any
filings with, and use its reasonable best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies in connection
with the matters referred herein.




5.3

Operation and Preservation of Business. The Company will continue to operate the
Company Business, including its present operations, working conditions, and
relationships with, licensors, suppliers, customers, and employees subject to
the terms hereof. Further, the Company will not engage in any practice, take any
action, or enter into any transaction outside the Ordinary Course of Business.
Without limiting the generality of the foregoing, Company will not (i) declare,
set aside, or pay any dividend or make any distribution with respect to its
capital stock or redeem, purchase, or otherwise acquire any of its capital
stock; or, (ii) pay any amount to any third party with respect to any liability
or obligation including any costs and expenses Company has incurred or may incur
in connection with this Agreement and the transactions contemplated hereby that
would not constitute an Assumed Liability if in existence as of the Closing.





Page | 14




--------------------------------------------------------------------------------

5.4

Confidentiality. All information regarding the business of Company including,
without limitation, financial information that Company provides to Ethos during
Ethos’s due diligence investigation of Company will be kept in strict confidence
by Ethos and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by Ethos or disclosed to any third party
(other than Ethos’s professional accounting and legal advisors) without the
prior written consent of Company. If the Transaction contemplated by this
Agreement does not proceed for any reason, then upon receipt of a written
request from Company, Ethos will immediately return to Company (or as directed
by Company) any information received regarding Company’s business. Likewise, all
information regarding the business of Ethos including, without limitation,
financial information that Ethos provides to Company during its due diligence
investigation of Ethos will be kept in strict confidence by Company and will not
be used (except in connection with due diligence), dealt with, exploited or
commercialized by Company or disclosed to any third party (other than Company’s
professional accounting and legal advisors) without Ethos’s prior written
consent (the foregoing in any form whatsoever shall be referred to hereinafter
as the “Confidential Information”). If the Transaction contemplated by this
Agreement does not proceed for any reason, then upon receipt of a written
request from Ethos, Company will immediately return to Ethos (or as directed by
Ethos) any information received regarding Ethos’s business




5.5

Full Access. Company will permit representatives of Ethos, including legal
counsel and accountants, to have full access at all reasonable times, and in a
manner so as not to interfere with the normal business operations of Company to
all premises, properties, personnel, books, records, contracts, and documents of
or pertaining to Company. Ethos will treat and hold as such any Confidential
Information it receives from any Company Stockholder and Company in the course
of the reviews contemplated by this §5.5, will not use any of the Confidential
Information except in connection with this Agreement, and, if this Agreement is
terminated for any reason whatsoever, will return to Company Stockholders and
Company all tangible embodiments of the Confidential Information that are in its
possession.




5.5

Notice of Developments. Each Party will give prompt written notice to the other
Party of any material adverse development causing a breach of any of its own
representations and warranties in §3 and §4 above. No disclosure by any Party
pursuant to this §5.5, however, shall be deemed to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant.




6.

ADDITIONAL COVENANTS OF THE PARTIES

 

6.1

Notification. Between the date of this Agreement and the Closing Date, each of
the parties to this Agreement will promptly notify the other parties in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenant in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.




6.2

Exclusivity. Until such time, if any, as this Agreement is terminated pursuant
to this Agreement, Company and Ethos will not, directly or indirectly solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business), or any of the capital stock of Company or Ethos,
as applicable, or any merger, consolidation, business combination, or similar
transaction other than as contemplated by this Agreement.

 

6.3

Conduct of Company and Ethos Business Prior to Closing. From the date of this
Agreement to the Closing Date, and except to the extent that Ethos otherwise
consents in writing, Company will operate its business substantially as
presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it. Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that Company otherwise consents in
writing, Ethos will operate its business substantially as presently operated and
only in the ordinary course and in compliance with all applicable laws, and use
its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

 

6.4

Certain Acts Prohibited – Company. Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, the Company will not, without the prior
written consent of Ethos:




(a)

amend its articles, bylaws or other incorporation documents;





Page | 15




--------------------------------------------------------------------------------

(b)

incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Company
except in the ordinary course of business;




(c)

dispose of or contract to dispose of any Company property or assets, including
the Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;




(d)

issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Company Common Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;




(e)

not: (i) declare, set aside or pay any dividends on, or make any other
distributions in respect of the Company Common Stock; or (ii) split, combine or
reclassify any Company Common Stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of
Company Common Stock; or




(f) 

not materially increase benefits or compensation expenses of Company, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.




6.5

Public Announcements. Ethos and Company each agree that they will not release or
issue any reports or statements or make any public announcements relating to
this Agreement or the Transaction contemplated herein without the prior written
consent of the other party, except as may be required upon written advice of
counsel to comply with applicable laws or regulatory requirements after
consulting with the other party hereto and seeking their reasonable consent to
such announcement. Company acknowledges that Ethos must comply with securities
laws requiring full disclosure of material facts and agreements in which it is
involved, and will co-operate to assist Ethos in meeting its obligations.




7.

CLOSING

 

7.1

Closing. The Closing shall take place on the Closing Date at the offices of the
lawyers for Ethos or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for the Company and Ethos, provided such undertakings are satisfactory
to each party’s respective legal counsel.

 

7.2

Closing Deliveries of Company. At Closing, the Company will deliver or cause to
be delivered the following, fully executed and in the form and substance
reasonably satisfactory to Ethos:




(a) 

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of the Company evidencing approval of this Agreement and the
Transaction;




(b)

share certificates representing the Company Shares as required by this
Agreement;




(c)

all certificates and other documents required by §2 of this Agreement;




(d) 

a certificate of an officer of the Company, dated as of Closing, certifying
that; (i) each covenant and obligation of Company has been complied with; and,
(ii) each representation, warranty and covenant of Company is true and correct
at the Closing as if made on and as of the Closing; and




(e) 

the Company Documents and any other necessary documents, each duly executed by
the Company, as required to give effect to the Transaction.




7.3

Closing Deliveries of Ethos. At Closing, Ethos will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to the Company:




(a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Ethos evidencing approval of this Agreement and the
Transaction;




(b)

share certificates representing the Merger Consideration to the Company;




(c)

all certificates and other documents required by §3 of this Agreement;





Page | 16




--------------------------------------------------------------------------------

(d)

a certificate of an officer of Ethos, dated as of Closing, certifying that; (i)
each covenant and obligation of Ethos has been complied with; and, (ii) each
representation, warranty and covenant of Ethos is true and correct at the
Closing as if made on and as of the Closing; and

 

(e)

any other necessary documents, each duly executed by Ethos, as required to give
effect to the Transaction.

 

8.

TERMINATION

 

8.1

Termination. This Agreement may be terminated at any time prior to the Closing
Date contemplated hereby by:

 

(a)

mutual agreement of Ethos and the Company;

 

(b)

Ethos, if there has been a material breach by the Company of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Company that is not cured, to the reasonable satisfaction of Ethos,
within ten business days after notice of such breach is given by Ethos (except
that no cure period will be provided for a breach by Company that by its nature
cannot be cured);




(c)

the Company, if there has been a material breach by Ethos of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Ethos that is not cured by the breaching party, to the reasonable
satisfaction of the Company, within ten business days after notice of such
breach is given by the Company (except that no cure period will be provided for
a breach by Ethos that by its   nature cannot be cured);

 

 

(d) 

Ethos or the Company if any injunction or other order of a governmental entity
of competent authority prevents the consummation of the Transaction contemplated
by this Agreement.




8.2

Effect of Termination. In the event of the termination of this Agreement as
provided in Section 8.1, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.




8.3

Liquidated Damages. In the event that either party materially breaches any of
its obligations under this Agreement and terminates this Agreement, then the
non-terminating party will be entitled to receive $2,500,000 as liquidated
damages, not as a penalty, from the terminating party, an amount mutually agreed
by Ethos and the Company, in full satisfaction of terminating party’s
obligations hereunder.

 

9.

INDEMNIFICATION




9.1

Indemnification by Ethos. In order to induce the Company to enter into and
perform this Agreement, Ethos hereby indemnifies, protects, defends and saves
and holds harmless Company and each of its stockholders, affiliates, officers,
directors, control persons, employees, attorneys, agents, partners and trustees
and personal representatives of any of the foregoing (“Company Indemnified
Parties”), from and against any loss resulting to any of them from any material
loss, liability, cost, damage, or expense, which the Company Indemnified Parties
may suffer, sustain or incur arising out of or due to a breach by Ethos of the
representations, warranties and covenants set forth in Article “3” of, and
elsewhere in, this Agreement or in any documents delivered pursuant hereto or of
a breach by Ethos of any of its obligations pursuant to this Agreement or in any
documents delivered pursuant hereto.




9.2

Reasonable Costs, Etc. The indemnification, which is set forth in this Article
“9” of this Agreement shall be deemed to include not only the specific
liabilities or obligation with respect to which such indemnity is provided, but
also all counsel fees, reasonable costs, expenses and expenses of settlement
relating thereto, whether or not any such liability or obligation shall have
been reduced to judgment.





Page | 17




--------------------------------------------------------------------------------

9.3

Third Party Claims. If any demand, claim, action or cause of action, suit,
proceeding or investigation (collectively, the “Claim”) is brought against an
Indemnified Party for which the Indemnified Party intends to seek indemnity from
the other party hereto (the “Indemnifying Party”), then the Indemnified Party
within ten (10) days after such Indemnified Party’s receipt of the Claim, shall
notify the Indemnifying Party pursuant to Article “9” of this Agreement which
notice shall contain a reasonably thorough description of the nature and amount
of the Claim (the “Claim Notice”). The Indemnifying Party shall have the option
to undertake, conduct and control the defense of such claim or demand. Such
option to undertake, conduct and control the defense of such claim or demand
shall be exercised by notifying the Indemnified Party within ten (10) days after
receipt of the Claim Notice pursuant to the terms of this Agreement (such notice
to control the defense is hereinafter referred to as the “Defense Notice”). The
failure of the Indemnified Party to notify the Indemnifying Party of the Claim
shall not relieve the Indemnifying Party from any liability which the
Indemnifying Party may have pursuant to this Article “9” of this Agreement
except to the extent that such failure to notify the Indemnifying Party
prejudices the Indemnifying Party. The Indemnified Party shall use all
reasonable efforts to assist the Indemnifying Party in the vigorous defense of
the Claim. All costs and expenses incurred by the Indemnified Party in defending
the Claim shall be paid by the Indemnifying Party. If, however, the Indemnified
Party desires to participate in any such defense or settlement, it may do so at
its sole cost and expense (it being understood that the Indemnifying Party shall
be entitled to control the defense). The Indemnified Party shall not settle the
Claim. If the Indemnifying Party does not elect to control the defense of the
Claim, within the aforesaid ten (10) day period by proper notice pursuant to the
terms of this Agreement, then the Indemnified Party shall be entitled to
undertake, conduct and control the defense of the Claim (a failure by the
Indemnifying Party to send the Defense Notice to the Indemnified Party within
the aforesaid ten (10) day period by proper notice pursuant to this Article “9”
shall be deemed to be an election by the Indemnifying Party not to control the
defense of the Claim); provided, however, that the Indemnifying Party shall be
entitled, if it so desires, to participate therein (it being understood that in
such circumstances, the Indemnified Party shall be entitled to control the
defense). Regardless of which party has undertaken to defend any claim, the
Indemnifying Party may, without the prior written consent of the Indemnified
Party, settle, compromise or offer to settle or compromise any such claim or
demand; provided however, that if any settlement would result in the imposition
of a consent order, injunction or decree which would restrict the future
activity or conduct of the Indemnified Party, the consent of the Indemnified
Party shall be a condition to any such settlement.




10.

MISCELLANEOUS




10.1

Headings. Headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.




10.2

Enforceability. If any provision which is contained in this Agreement, should,
for any reason, be held to be invalid or unenforceable in any respect under the
laws of any State of the United States, such invalidity or unenforceability
shall not affect any other provision of this Agreement and in this Agreement
shall be construed as if such invalid or unenforceable provision had not been
contained herein.




10.3

Notices. Any notice or other communication required or permitted hereunder shall
be sufficiently given if sent by (i) mail by (a) certified mail, postage
prepaid, return receipt requested and (b) first class mail, (ii) overnight
delivery with confirmation of delivery or (iii) facsimile transmission with an
original mailed by first class mail, postage prepaid, addressed as follows:




If to Company:

AL GLOBAL CORPORATION

Attn: Steve Wallach

2400 Boswell Road

Chula Vista, CA 91914

Facsimile No.: (619) 934-6024




With a copy to:

Ardagna & Ramirez LLP

Attn: Ned Ardagna

571 3rd Avenue

Chula Vista, CA 91910

Facsimile No.: (619) 872-0769




If to Ethos:

President

Ethos Environmental, Inc.

6800 Gateway Park Drive

San Diego, CA 92154

Facsimile No.: (619) 575-9300





Page | 18




--------------------------------------------------------------------------------

With a copy to:

Carrillo Huettel, LLP

3033 Fifth Avenue, Suite 201

San Diego, CA 92103

Attention: Luis Carrillo, Esq.

Facsimile No.: 619-330-1888




or in each case to such other address and facsimile number as shall have last
been furnished by like notice. If all of the methods of notice set forth in
Section 10.3 of this Agreement are impossible for any reason, notice shall be in
writing and personally delivered to the aforesaid addresses. Each notice or
communication shall be deemed to have been given as of the date so mailed or
delivered as the case may be; provided, however, that any notice sent by
facsimile shall be deemed to have been given as of the date so sent if a copy
thereof is also mailed by first class mail on the date sent by facsimile. If the
date of mailing is not the same as the date of sending by facsimile, then the
date of mailing by first class mail shall be deemed to be the date upon which
notice is given; provided further, however, that any notice sent by overnight
delivery shall be deemed to have been given as of the date of delivery.




10.4

Governing Law: Disputes. This Agreement shall in all respects be construed,
governed, applied and enforced under the internal laws of the State of Nevada
without giving effect to the principles of conflicts of laws and be deemed to be
an agreement entered into in the State of Nevada and made pursuant to the laws
of the State of Nevada.




10.5

Expenses. Each party to this Agreement shall bear and pay its own costs and
expenses incurred in connection with the preparation, execution, and delivery of
this Agreement and the transactions set forth in this Agreement.




11.6

Construction. Each of the parties hereto hereby further acknowledges and agrees
that each has been advised by counsel during the course of negotiations and had
significant input in the development of this Agreement and this Agreement shall
not, therefore, be construed more strictly against any party responsible for its
drafting regardless of any presumption or rule requiring construction against
the party whose attorney drafted this agreement.




10.7

Entire Agreement. This Agreement and all documents and instruments referenced to
herein (a) constitute the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof and thereof, and (b) except as provided in Paragraph 10.11
of this Article “10” of this Agreement, are not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder. Each
party hereto agrees that, except for the representations and warranties
contained in this Agreement, neither Ethos or Company makes any other
representations or warranties, and each hereby disclaims any other
representations and warranties made by itself or any of its officers, directors,
employees, agents, financial and legal advisors or other representatives, with
respect to the execution and delivery of this Agreement or the transactions
contemplated hereby, notwithstanding the delivery or disclosure to the other or
the other’s representatives of any documentation or other with respect to any
one or more of the foregoing.




10.8

Further Assurances. The parties agree to execute any and all such other further
instruments and documents, and to take any and all such further actions which
are reasonably required to effectuate this Agreement and the intents and
purposes hereof.




10. 9

Binding Agreement. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their heirs, executors, administrators, personal
representatives, successors and assigns.




10.10

Non-Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver of any other or subsequent breach.




10.11

Third Party Beneficiaries. This Agreement and all documents and instruments
referred to herein are not intended to confer upon any person other than the
parties hereto any rights or remedies hereunder.





Page | 19




--------------------------------------------------------------------------------

10.12

Confidentiality.




(a)

Ethos, on its own behalf or on behalf of its directors, officers, employees,
stockholders and/or other representatives and/or agents, recognize and
acknowledge that they had in the past and currently have access to certain
confidential information of Company which is valuable, special and unique to
Company. Ethos agrees that, it will not use any of the confidential information
for any purpose other than as contemplated by and in accordance with the terms
of this Agreement and will not disclose such confidential information to any
person, firm, corporation, association or other entity for any purpose or reason
whatsoever, except (i) to Ethos and to authorized representatives of Ethos, and
(ii) to counsel and other advisers and representatives of Ethos, provided that
such advisors or representatives (other than counsel) agree in writing to the
confidentiality provisions of this Paragraph of this Article “10” of this
Agreement, unless (1) such information becomes known to the public generally
through no fault of Ethos, (2) disclosure is required by law or the order of any
governmental authority under color of law, provided, that prior to disclosing
any information pursuant to this Paragraph of this Article “10” of this
Agreement, Ethos shall, if possible, give prior written notice thereof to
Company and provide Company with the opportunity to contest such disclosure, or
(3) the disclosing party reasonably believes that such disclosure is required in
connection with the defense of a lawsuit against the disclosing party. In the
event of a breach or threatened breach by Ethos of the provisions of this
Paragraph of this Article “10” of this Agreement, Company shall be entitled to
an injunction restraining Ethos from disclosing or using, in whole or in part,
such confidential information. Nothing herein shall be construed as prohibiting
Company from pursuing any other available remedy for such breach or threatened
breach, including the recovery of damages.




(b)

Company on its own behalf or on behalf of its respective directors, officers,
employees, stockholders and/or other representatives and/or agents, recognizes
and acknowledges that it had in the past and currently has access to certain
confidential information of Ethos, which is valuable, special and unique to
Ethos. Company agrees that, prior to the Closing Date, or if the transactions
contemplated by this Agreement are not consummated, it will not use any of the
confidential information for any purpose other than as contemplated by and in
accordance with the terms of this Agreement and will not disclose such
confidential information to any person, firm, corporation, association or other
entity for any purpose or reason whatsoever, except (a) to Company and to
authorized representatives of Company, and (b) to counsel and other advisers and
representatives of Company, provided that such advisors or representatives
(other than counsel) agree to the confidentiality provisions of this Paragraph
of this Article “10” of this Agreement, unless (1) such information becomes
known to the public generally through no fault of Company, (2) disclosure is
required by law or the order of any governmental authority under color of law,
provided that prior to disclosing any information pursuant to this Paragraph of
this Article “10” of this Agreement, Company shall, if possible, give prior
written notice thereof to Ethos and provide Ethos with the opportunity to
contest such disclosure, or (3) the disclosing party reasonably believes that
such disclosure is required in connection with the defense of a lawsuit against
the disclosing party.. In the event of a breach or threatened breach by Company
of the provisions of this Paragraph “10.12” of this Article “10” of this
Agreement, Ethos shall be entitled to an injunction restraining Company from
disclosing or using, in whole or in part, such confidential information. Nothing
herein shall be construed as prohibiting Ethos from pursuing any other available
remedy for such breach or threatened breach, including the recovery of damages.




10.13

Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




10.14

Exhibits. All Exhibits and schedules annexed or attached to this Agreement are
incorporated into this Agreement by reference thereto and constitute an integral
part of this Agreement.




10.15

Severability. The provisions of this Agreement shall be deemed separable.
Therefore, if any part of this Agreement is rendered void, invalid or
unenforceable, such rendering shall not affect the validity or enforceability of
the remainder of this Agreement; provided, however, that if the part or parts
which are void, invalid or unenforceable as aforesaid shall substantially impair
the value of this whole Agreement to any party, that party may cancel and
terminate this Agreement by giving written notice to the other party.





Page | 20




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.







Ethos Environmental, Inc. (“Ethos”)

 

AL Global Corporation (the “Company”)

 

 

 

 

 

By:

/s/ Corey P. Schlossmann

 

By:

/s/ Joel D. Wallach

Corey P. Schlossmann, Chief Executive Officer

 

Joel D. Wallach

 

 

 

 

 

 

 

 

 

 

ETEV Merger Sub, Inc.:

 

 

 

 

 

 

 

 

By:

/s/ Corey P. Schlossmann

 

 

 

Corey P. Schlossmann, Chief Executive Officer

 

 

 

 





Page | 21




--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES




Exhibit A

Defined Terms

Exhibit B

Company Articles of Incorporation

Exhibit C

Company Bylaws

Exhibit D

Company Unaudited Financial Statements

Exhibit E

Company Officers Certificate

Exhibit F

Company Certificate of Good Standing

Exhibit G

Ethos Articles of Incorporation

Exhibit H

Ethos Bylaws

Exhibit I

Ethos Officers Certificate

Exhibit J

Ethos Ethos Certificate of Good Standing

Exhibit K

Merger Sub Articles of Incorporation

Exhibit L

Merger Sub By-Laws

Exhibit M

Company Disclosure Schedule

Exhibit N

Ethos and Merger Sub Disclosure Schedule





Page | 22




--------------------------------------------------------------------------------

EXHIBIT A




CERTAIN DEFINITIONS




For purposes of the Agreement (including this Exhibit A):




“Affiliate” shall have the meaning set forth in Rule 12b-2 under the Securities
Act.




“Agreement” shall mean the Agreement and Plan of Merger and Reorganization to
which this Exhibit A is attached, as it may be amended from time to time.




“Business Day” shall mean any day other than a day on which banks in the State
of California are authorized or obligated to be closed.




“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.




“Code” shall mean the Internal Revenue Code of 1986, as amended.




“Company Common Stock” shall mean the Common Stock, no par value per share, of
the Company.




“Company Contract” shall mean any Contract: (a) to which the Company is a Party;
(b) by which any of the Company or any Company IP Rights or any other asset of
the Company is or may become bound or under which the Company has, or may become
subject to, any obligation; or (c) under which the Company has or may acquire
any right or interest.




“Company IP Rights” shall mean (a) all Intellectual Property Rights in the
Company Products and (b) all Intellectual Property Rights owned, licensed, or
Controlled by the Company that are necessary or used in the Company’s business
as presently conducted.




“Company IP Rights Agreement” shall mean any Contract governing, related or
pertaining to any Company IP Rights.




“Company Material Adverse Effect” shall mean any effect, change, event,
circumstance or development (each such item, an “Effect”) that, considered
together with all other Effects that had occurred prior to the date of
determination of the occurrence of the Company Material Adverse Effect, is or
would reasonably be expected to be or to become materially adverse to, or has or
would reasonably be expected to have or result in a material adverse effect on:
(a) the business, financial condition, capitalization, assets, operations or
financial performance or prospects of the Company; or (b) the ability of the
Company to consummate the Merger or any of the other Contemplated Transactions
or to perform any of its covenants or obligations under the Agreement; provided,
however, that none of the following shall be deemed in themselves, either alone
or in combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be a Company Material
Adverse Effect: (i) any Effect on the business, financial condition,
capitalization, assets, operations or financial performance or prospects of the
Company caused by, related to or resulting from the Contemplated Transactions or
the announcement or pendency thereof; (ii) any failure by the Company to meet
internal revenue projections or forecasts for any period; provided that the
actual results of the Company do not deviate by more than 20% from the results
anticipated by such projections or forecasts; (iii) any adverse change, effect
or occurrence attributable to the United States economy as a whole, provided
that such change, effect or occurrence does not affect the Company in a
disproportionate manner; (iv) any act or threat of terrorism or war anywhere in
the world, any armed hostilities or terrorist activities anywhere in the world,
any threat or escalation or armed hostilities or terrorist activities anywhere
in the world or any governmental or other response or reaction to any of the
foregoing; or (v) any change in accounting requirements or principles or any
change in applicable accounting laws, rules or regulations or the interpretation
thereof. For the avoidance of doubt, (i) the entrance of any settlement,
arbitration award or judgment that results or would result in any payment in
excess of $5,000,000 by the Company, or (ii) the granting of any injunctive
relief against the Company that has or would reasonably be expected to have or
result in an adverse effect on the business, financial condition,
capitalization, assets, operations or financial performance or prospects of the
Company, in connection in each case with any Legal Proceeding to which the
Company is a party, shall constitute a Company Material Adverse Effect.




“Company Options” shall mean options to purchase shares of Company Common Stock
issued by the Company.




“Company Products” shall mean all products being manufactured, distributed or
developed by or on behalf of the Company.




“Company Registered IP” shall mean all Company IP Rights that are registered,
filed or issued under the authority of, with or by any Governmental Body,
including all patents, registered copyrights and registered trademarks and all
applications for any of the foregoing.





Page | 23




--------------------------------------------------------------------------------

“Company Related Party” shall mean (i) each stockholder of the Company that is
the holder of greater than 5% of any class of the Company’s capital stock;
(ii) each individual who is an officer or director of the Company; (iii) each
member of the immediate family of each of the individuals referred to in clause
(i) and (ii) above; and (iv) any trust or other Entity (other than the Company)
in which any one of the Persons referred to in clauses (i), (ii) or (iii) above
holds (or in which more than one of such Persons collectively hold),
beneficially or otherwise, a material voting, proprietary, equity or other
financial interest.




“Company Warrants” shall mean warrants to purchase Company Common Stock or
Company Preferred Stock.




“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).




“Contemplated Transactions” shall mean the Merger and the other transactions and
actions contemplated by the Agreement.




“Contract” shall, with respect to any Person, mean any written, oral or other
agreement, contract, subcontract, lease (whether real or personal property),
mortgage, understanding, arrangement, instrument, note, option, warranty,
purchase order, license, sublicense, insurance policy, benefit plan or legally
binding commitment or undertaking of any nature to which such Person is a party
or by which such Person or any of its assets are bound or affected under
applicable law.




“Controlled” means, with respect to any item of Intellectual Property or
Intellectual Property Right, that a Party owns or has a license to such item or
right and has the ability to disclose such item or grant to the other Party
access to or a license or sublicense under such item or right as provided for in
this Agreement without violating the terms of any agreement or other arrangement
with any third party in existence at the time of such disclosure or grant, as
applicable.




“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, infringement, interference, option, right
of first refusal, preemptive right, community property interest or restriction
of any nature (including any restriction on the voting of any security, any
restriction on the transfer of any security or other asset, any restriction on
the receipt of any income derived from any asset, any restriction on the use of
any asset and any restriction on the possession, exercise or transfer of any
other attribute of ownership of any asset) other than (a) mechanic’s,
materialmen’s and similar liens, (b) liens arising under worker’s compensation,
unemployment insurance and similar legislation, and (c) liens on goods in
transit incurred pursuant to documentary letters of credit, in each case arising
in the Ordinary Course of Business.




“Entity” shall mean any corporation (including any non-profit corporation),
partnership (including any general partnership, limited partnership or limited
liability partnership), joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
firm, society or other enterprise, association, organization or entity.




“Environmental Law” shall mean any federal, state, local or foreign Legal
Requirement relating to pollution or protection of human health or the
environment (including ambient air, surface water, ground water, land surface or
subsurface strata), including any law or regulation relating to emissions,
discharges, releases or threatened releases of Materials of Environmental
Concern, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Materials of
Environmental Concern.




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.




“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.




“Governmental Authorization” shall mean any: (a) permit, license, certificate,
franchise, permission, variance, exceptions, orders, clearance, registration,
qualification or authorization issued, granted, given

or otherwise made available by or under the authority of any Governmental Body
or pursuant to any Legal Requirement; or (b) right under any Contract with any
Governmental Body.




“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government;
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or Entity
and any court or other tribunal, and for the avoidance of doubt, any Taxing
authority); or (d) self-regulatory organization (including the Nasdaq Global
Market).

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.





Page | 24




--------------------------------------------------------------------------------

“Intellectual Property” shall mean and includes all software (in any form
including source code and executable or object code), algorithms, marks
(including trade dress, brand names, logos, and source identifiers), URLs, web
sites, works of authorship, formulae, chemical compositions or structures, assay
components, biological materials, cell lines, clinical data, inventions (whether
or not patentable), know-how, methods, processes, protocols, specifications,
techniques, and other forms of technology (whether or not embodied in any
tangible form and including all tangible embodiments of the foregoing, such as
laboratory notebooks, samples, studies and summaries).




“Intellectual Property Rights” shall mean and includes all rights of the
following types, which may exist or be created under the laws of any
jurisdiction in the world: (a) patents, patent applications, including
provisional applications, statutory invention registrations, invention
disclosures, (b) trademarks and rights in service marks, trade names, domain
names, URLs, trade dress, logos and other source identifiers, (c) rights
associated with works of authorship, including copyrights, moral rights, and
mask works, (d) trade secret rights, (e) other proprietary rights in
Intellectual Property of every kind, and (f) all registrations, renewals,
extensions, continuations, divisions, or reissues of and applications for, any
of the rights referred to in clauses (a) through (f) above.




“IRS” shall mean the United States Internal Revenue Service.




“Key Employee” shall mean an officer of the Company or Ethos, as applicable, or
any employee that reports directly to the board of directors or chief executive
officer of the Company or Ethos, as applicable.




“Knowledge” shall mean, with respect to an individual, that such individual is
actually aware of the relevant fact or such individual would reasonably be
expected to know such fact in the ordinary course of the performance of the
individual’s employee or professional responsibility. Any Person that is an
Entity shall have Knowledge if any officer or director of such Person as of the
date such knowledge is imputed has Knowledge of such fact or other matter.




“Legal Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Body or any arbitrator or arbitration panel.




“Legal Requirement” shall mean any federal, state, foreign, material local or
municipal or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body (or under the
authority of the Nasdaq Global Market or the Financial Industry Regulatory
Authority).




“NRS” means the Nevada Revised Statutes.




“Ordinary Course of Business” shall mean, in the case of the Company, such
reasonable and prudent actions taken in the ordinary course of its normal
operations and consistent with its past practices, and, in the case of Ethos,
any actions relating to the sale or disposition of assets and payment of
liabilities in connection with winding up its business.




“Party” or “Parties” shall mean the Company, Merger Sub and Ethos.




“Person” shall mean any individual, Entity or Governmental Body.




“Ethos Common Stock” shall mean the Common Stock, $0.001 par value per share, of
Ethos.




“Ethos Contract” shall mean any Contract: (a) to which Ethos or any of its
Subsidiaries is a party; (b) by which Ethos or any Ethos IP Rights or any other
asset of Ethos is or may become bound or under which Ethos has, or may become
subject to, any obligation; or (c) under which Ethos or any of its Subsidiaries
has or may acquire any right or interest.




“Ethos IP Rights” shall mean (a) Intellectual Property Rights in the Ethos
Products and (b) all Intellectual Property Rights owned, licensed, or Controlled
by Ethos and its Subsidiaries that is necessary or used in Ethos’s business as
presently conducted.




“Ethos IP Rights Agreement” shall mean any instrument or agreement governing any
Ethos IP Rights.





Page | 25




--------------------------------------------------------------------------------

“Ethos Material Adverse Effect” shall mean any Effect that, considered together
with all other Effects that had occurred prior to the date of determination of
the occurrence of the Ethos Material Adverse Effect, is or would reasonably be
expected to be or to become materially adverse to, or has or would reasonably be
expected to have or result in a material adverse effect on: (a) the financial
condition or assets of Ethos; or (b) the ability of Ethos to consummate the
Merger or any of the other Contemplated Transactions or to perform any of its
covenants or obligations under the Agreement; provided, however, that none of
the following shall be deemed in themselves, either alone or in combination, to
constitute, and none of the following shall be taken into account in determining
whether there has been or will be a Ethos Material Adverse Effect: (i) any
Effect on the financial condition or assets of Ethos caused by, related to or
resulting from the Contemplated Transactions or the announcement or pendency
thereof or any transactions undertaken, continued or consummated in connection
with the matters described on Part 4.2 of the Ethos Disclosure Schedule or as
provided in Section 4.2(c); (ii) any adverse change, effect or occurrence
attributable to the United States economy as a whole, provided that such change,
effect or occurrence does not affect Ethos in a disproportionate manner;
(iii) any act or threat of terrorism or war anywhere in the world, any armed
hostilities or terrorist activities anywhere in the world, any threat or
escalation of armed hostilities or terrorist activities anywhere in the world or
any governmental or other response or reaction to any of the foregoing; (iv) any
change in accounting requirements or principles or any change in applicable
accounting laws, rules or regulations or the interpretation thereof; and (v) any
change in the stock price or trading volume of Ethos independent of any other
event that would be deemed to have a Ethos Material Adverse Effect. For the
avoidance of doubt, (i) (A) the entrance of any settlement, arbitration award or
judgment that results or would result in any payment in excess of $5,000,000 by
Ethos, or (B) the granting of any injunctive relief against Ethos that has or
would reasonably be expected to have or result in an adverse effect on the
business, financial condition, capitalization, assets, operations or financial
performance or prospects of Ethos, in connection in each case with any Legal
Proceeding to which Ethos is a party, shall constitute a Ethos Material Adverse
Effect, and (ii) the amount of Net Assets, or any increase or decrease in Net
Assets above or below a particular level, shall not constitute a Ethos Material
Adverse Effect.




“Ethos Options” shall mean options to purchase shares of Ethos Common Stock
issued by Ethos.




“Ethos Preferred Stock” shall mean any Preferred Stock, $0.001 par value per
share, of Ethos.




“Ethos Products” shall mean all products being manufactured, distributed or
developed by or on behalf of Ethos.




“Ethos Registered IP” shall mean all Ethos IP Rights that are registered, filed
or issued under the authority of, with or by any Governmental Body, including
all patents, registered copyrights and registered trademarks and all
applications for any of the foregoing.




“Ethos Related Party” shall mean any Affiliate of Ethos.




“Ethos Warrants” shall mean warrants to purchase shares of Ethos Common Stock
issued by Ethos.




“Representatives” shall mean directors, officers, other employees, agents,
attorneys, accountants, advisors and representatives.




“Sarbanes-Oxley Act” shall mean the Sarbanes-Oxley Act of 2002, as it may be
amended from time to time.




“SEC” shall mean the United States Securities and Exchange Commission.




“Securities Act” shall mean the Securities Act of 1933, as amended.




“Subsidiary” shall mean, with respect to a given Person, any entity that the
Person directly or indirectly owns or purports to own, beneficially or of
record, (a) an amount of voting securities of other interests in such entity
that is sufficient to enable such Person to elect at least a majority of the
members of such entity’s board of directors or other governing body, or (b) at
least 50% of the outstanding equity, voting, beneficial or financial interests
in such Entity.




“Tax” shall mean any U.S. federal, state, local, foreign or other taxes, levies,
charges and fees or other similar assessments or liabilities in the nature of a
tax, including, without limitation, any income tax, franchise tax, capital gains
tax, gross receipts tax, value-added tax, surtax, estimated tax, unemployment
tax, national health insurance tax, excise tax, ad valorem tax, transfer tax,
stamp tax, sales tax, use tax, property tax, business tax, withholding tax,
payroll tax, customs duty, alternative or add-on minimum or other tax of any
kind whatsoever, and including any penalty, assessment, addition to tax or
interest, whether disputed or not.




“Tax Return” shall mean any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information, and any amendment or
supplement to any of the foregoing, filed with or submitted to, or required to
be filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.





Page | 26




--------------------------------------------------------------------------------

EXHIBIT B




ARTICLES OF INCORPORATION OF THE COMPANY





Page | 27




--------------------------------------------------------------------------------

EXHIBIT C




BY-LAWS OF THE COMPANY





Page | 28




--------------------------------------------------------------------------------

EXHIBIT D




GOOD STANDING CERTIFICATE(S) OF THE COMPANY





Page | 29




--------------------------------------------------------------------------------

EXHIBIT E




UNAUDITED FINANCIAL STATEMENTS OF THE COMPANY





Page | 30




--------------------------------------------------------------------------------

EXHIBIT F




OFFICER’S CERTIFICATE OF THE COMPANY





Page | 31




--------------------------------------------------------------------------------

EXHIBIT G




ARTICLES OF INCORPORATION OF ETHOS





Page | 32




--------------------------------------------------------------------------------

EXHIBIT H




BY-LAWS OF THE ETHOS





Page | 33




--------------------------------------------------------------------------------

EXHIBIT I




GOOD STANDING CERTIFICATE(S) OF ETHOS





Page | 34




--------------------------------------------------------------------------------

 

EXHIBIT J




OFFICER’S CERTIFICATE OF ETHOS





Page | 35




--------------------------------------------------------------------------------

EXHIBIT K




ARTICLES OF INCORPORATION OF MERGER SUB





Page | 36




--------------------------------------------------------------------------------

EXHIBIT L




BY-LAWS OF MERGER SUB





Page | 37




--------------------------------------------------------------------------------

EXHIBIT M




COMPANY DISCLOSURE SCHEDULE





Page | 38




--------------------------------------------------------------------------------

SCHEDULE 2.1




2.1(c) – Jurisdiction

2.1(d) – Board Members

2.1(e) – Subsidiaries





Page | 39




--------------------------------------------------------------------------------

SCHEDULE 2.2




Records




None.





Page | 40




--------------------------------------------------------------------------------

SCHEDULE 2.5




Materially Adverse Changes




None.





Page | 41




--------------------------------------------------------------------------------

SCHEDULE 2.7




Permits





Page | 42




--------------------------------------------------------------------------------

SCHEDULE 2.12




Contracts





Page | 43




--------------------------------------------------------------------------------

EXHIBIT N




ETHOS AND MERGER SUB




DISCLOSURE SCHEDULE





Page | 44




--------------------------------------------------------------------------------

SCHEDULE 3.1




3.1(c) – Jurisdiction

3.1(d) – Board Members





Page | 45




--------------------------------------------------------------------------------

SCHEDULE 3.5




Materially Adverse Changes




None.





Page | 46




--------------------------------------------------------------------------------

SCHEDULE 3.7




Liabilities; Fees, Costs and Expenses





Page | 47




--------------------------------------------------------------------------------

SCHEDULE 3.9




Contracts





Page | 48


